DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-7 is the inclusion of the limitation an electro-mechanical transducer that includes a first and second electrode, wherein one of the first and second electrode is a common electrode, the common electrode is penetrated by a plurality of holes in a lamination direction, wherein the plurality of holes further penetrates a diaphragm plate.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 8-9 is the inclusion of the limitation of a liquid discharge head that includes an electro-mechanical transducer that includes a first and second electrode, wherein one of the first and second electrode is a common electrode, the common electrode is penetrated by a plurality of holes in a lamination direction, wherein the plurality of holes further penetrates a diaphragm plate.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 10-11 is the inclusion of the limitation of a liquid discharge device that includes a liquid discharge head that comprises an 
The primary reason for the allowance of claim(s) 12 is the inclusion of the limitation of a liquid discharge apparatus that includes a liquid discharge device that comprises a liquid discharge head that comprises an electro-mechanical transducer that includes a first and second electrode, wherein one of the first and second electrode is a common electrode, the common electrode is penetrated by a plurality of holes in a lamination direction, wherein the plurality of holes further penetrates a diaphragm plate.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 13 is the inclusion of the limitation of a liquid discharge apparatus that includes a liquid discharge head that comprises an electro-mechanical transducer that includes a first and second electrode, wherein one of the first and second electrode is a common electrode, the common electrode is penetrated by a plurality of holes in a lamination direction, wherein the plurality of holes further penetrates a diaphragm plate.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.

The primary reason for the allowance of claim(s) 15 is the inclusion of the limitation an electromechanical transducer that includes a plurality of electro-mechanical transducer films, including the electro-mechanical transducer film, on the substrate, wherein a number of the holes penetrating the common electrode is larger than a number of the plurality of electro-mechanical transducer films.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853